DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 07/20/2021. Applicant has amended claims 1-10, 12-13, 15-16 and 18-20; and has left the rest of claims as previously presented. Claims 1-20 are currently pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  Applicant has inadvertently used the wrong claim status identifier. The body of the claims has been amended so the claims should properly be identified as “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating recommendations based on received and processed data.
The limitation of generating recommendations based on received and processed data is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a memory with computer instructions, a processor that executes the instructions, a plurality of devices and computer agents. These are all claimed at a high level of generality such that they amount to no more than generic computer components. Regarding the computer agents, data regarding their activity is gathered and used to generate the recommendation, however the agents themselves are not modified in any way because of the invention. Rather, the pre-solution agent data is gathered and then processed in order to facilitate the abstract idea of generating a recommendation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea. The claims are held to be directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the 
Regarding dependent claims 2-12 and 14-19, they are drawn to processing and transmitting data, which has been addressed above as routine computing functions. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application or to include additional elements that amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
Applicant restates the claim language and argues that the claims are not directed to an abstract idea, and amount to significantly more than an abstract idea. In response, the applicant is redirected to the rejection above which addresses the language set forth in the argument. The argument is unpersuasive and the rejection is maintained.
Applicant argues that the invention is necessarily rooted in computer technology and offer an improved and more efficient manner of generating recommendations. In response it is noted that the generation of the recommendations is not rooted in computer technology, but rather uses data gathered by and about computers. 
Applicant argues that the instant claims are analogous to those in the McRO decision because it uses unconventional steps. In response it is noted that in McRO is not analogous to the instant case because it is directed to performing calculations that previously could only be done by hand. There is no such corollary in the instant case, and it is further noted that the 2019 PEG has been used as the test for patent eligibility (See rejection above). The argument is unpersuasive and the rejections are maintained.
Applicant argues that the claims are not drawn to an abstract idea but that argument is unpersuasive and the rejection is maintained (see rejection above).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715